POLEN, J.,
concurring specially.
I agree with the result reached in the majority opinion, adopting the well-reasoned analysis of Judge Haimes. I write separately to acknowledge that in another case, by order, we granted a writ of habeas corpus based on Graham v. Florida, - U.S. -, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010). I was on that panel as well, but now *1056recognize our analysis in McCray1 did not take into consideration some of the points brought out by Judge Gross’ majority opinion. As there was no published opinion in McCray, there is no need to consider this issue en banc. While I do not advocate certifying this issue, it may well be that our supreme court may ultimately address this issue.

. McCray v. Lamberti, No. 4D11-3884 (Fla. 4th DCA Nov. 8, 2011).